Citation Nr: 0308014	
Decision Date: 04/28/03    Archive Date: 05/06/03

DOCKET NO.  99-21 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating for compensation on the basis 
of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Associate Counsel


INTRODUCTION

The veteran had active service from April 1971 to June 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions, which denied 
entitlement to a total rating due to unemployability.  

In September 2002, the veteran filed a notice of disagreement 
with the June 2002 rating decision denying an evaluation in 
excess of 30 percent for dysthymic disorder.  The RO has not 
issued a statement of the case in response to the notice of 
disagreement, and this issue is further addressed in the 
remand portion below.  

This matter was previously before the Board.  In April 2001, 
the Board remanded the case to the RO for further 
development.  The case was returned to the Board.  In October 
2002, the Board further developed the issue.  That 
development having been completed, the Board will proceed 
with adjudication of the claim.  


FINDINGS OF FACT

1.  The veteran's combined evaluation for his service-
connected disabilities as a result of a motor vehicle 
accident during service is 80 percent.  The disabilities in 
association with the accident are a splenectomy, evaluated as 
30 percent disabling; residuals of a fracture to the left hip 
with arthritis, evaluated as 20 percent disabling; residuals 
of a fracture of the right tibia and fibula and arthritis of 
the right foot, evaluated as 20 percent disabling; residuals 
of left tibia ankle injury, evaluated as 20 percent 
disabling; residuals of an injury to the left upper arm, 
evaluated as 10 percent disabling; and residuals of an injury 
to the left middle finger, evaluated as 10 percent disabling.  

2.  The evidence shows that the veteran's service-connected 
disabilities prevent him from engaging in substantially 
gainful employment consistent with his education and 
occupational experience.




CONCLUSION OF LAW

The criteria for entitlement to TDIU have been met. 38 
U.S.C.A. §§ 1155, 1502, (West  2002); 38 C.F.R. §§ 3.340, 
3.341, 4.16, 4.18, 4.19 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A June 2002 rating decision reflects that dysthymic disorder 
has been evaluated as 30 percent.  In addition, as a result 
of a motor vehicle accident, he is service connected for a 
splenectomy, evaluated as 30 percent disabling; residuals of 
a fracture of the left hip with arthritis, evaluated as 20 
percent disabling; residuals of a fracture of the right tibia 
and fibula and right-sided arthritis, evaluated as 20 percent 
disabling; residuals of a left tibia ankle injury, evaluated 
as 20 percent disabling; residuals of an injury to the left 
upper arm, evaluated as 10 percent disabling; residuals of an 
injury to the left middle finger, evaluated as 10 percent 
disabling; and residuals of a fracture of the left 5th-9th 
ribs, evaluated as 0 percent disabling.  His combined 
evaluation is 80 percent as of January 2002.  Prior to 
January 2002, the combined evaluation was 70 percent.

VA outpatient treatment records, dated in July 1998, reflect 
that the veteran was having occupational problems.  The 
records note that the longest job he had had was in 
construction.  He related that was physically unable to do 
that type of work.  

A VA Form 21-8940 reflects that the veteran was employed with 
a high way construction company during 1993.  No further 
employment is noted.  

On VA examination in January 1999, the veteran reported that 
he was unemployed.  He stated that his last stable job was 
noted to be in 1993, in the field of construction.  He stated 
that he had been unable to continue with his job because of 
his health problems and increasing stress.  The Axis V 
diagnosis included problems relating to unemployment, health, 
and finances.  

In an August 1999 note from the veteran's private physician, 
Dr. H. B., M.D., the physician stated that the veteran was 
100 percent disabled for meaningful employment as a result of 
multiple disabilities.  

In a January 2000 addendum to the January 1999 VA examination 
report, the examiner noted during the time of the January 
1999 evaluation, the veteran had continued to manifest 
symptoms of depression and anxiety.  The examiner opined that 
dysthymic disorder did not preclude the veteran from gainful 
employment  

On VA examination in January 2000, the examiner stated that 
on isolating the veteran's left median nerve and brachial 
stretch injury, there was no residual motor weakness.  Some 
mild dexterity loss and sensory impairment was noted.  The 
report of examination notes that the impairment was such that 
picking up small objects, from the standpoint of sensing 
them, would be impaired.  Gross movements were otherwise 
unremarkable.  The examiner stated that the veteran's overall 
body status probably would not permit him to do general 
manual labor, which he was noted to have done in the past.  
The examiner added that loss of dexterity and sensation of 
the hand might make difficult such tasks as clerical work.  

On VA examination in January 2002, the veteran related that 
he remained unemployed.  The Axis IV diagnosis included 
problems relating to unemployment and health problems.  

On VA examination in January 2003, the examiner stated that 
he had reviewed the C-file.  The report of examination notes 
that the veteran had considerable impairment as a consequence 
of the motor vehicle accident.  The diagnoses were old 
fracture in the left hip, fracture of the third finger, left, 
and arthritis involving his left glenohumeral joint with 
limitation of motion of his left arm.  The examiner opined 
that the veteran was unable to maintain gainful employment.  

Criteria

TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a 
result of a single service-connected disability ratable at 60 
percent or more, or as a result of two or more disabilities, 
provided at least one disability is ratable at 40 percent or 
more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  For the purpose of one 60 percent disability or one 40 
percent disability in combination, the following, in 
pertinent part, will be considered as one disability: 
disabilities of one or both lower extremities, including the 
bilateral factor, if applicable; and disabilities resulting 
from common etiology or a single accident.  38 C.F.R. §§ 
3.340, 3.34l, 4.16(a).  

Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The record shows that the veteran 
was properly notified of the outcome of the August 1999 and 
June 2002 rating decisions, which denied his claim of 
entitlement to TDIU.  The discussion in the RO's August 1999 
and June 2002 rating decisions, December 2001, and August 
2002 letters discussing VCAA, and the September 1999 
statement of the case and the January 2000, June 2000, August 
2001, and June 2002 supplemental statements of the case, 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  The VCAA letters informed him of the duty to 
notify, the duty to assist, to obtain records, and 
examinations or opinions.  Further, a January 2003 letter 
informed the veteran that the Board was developing his claim.  
The veteran was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the veteran 
has been provided notice of what VA was doing to develop the 
claim, notice of what he could do to help his claim and 
notice of how his claim was still deficient.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  VCAA.  The 
veteran has not identified any available unobtained evidence 
that might aid his claim.  The Board notes that in March 
2000, the veteran stated that he was not eligible for Social 
Security Administration disability benefits.  In August 2001, 
SSA provided the requested information pursuant to the 
Board's April 2001 remand.  The veteran was afforded an 
opportunity to present evidence and argument in support of 
his claim.  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  The 
Board notes that any defect in the VA's duty to notify and 
assist the veteran is rendered moot, as the claim is herein 
granted.  



Analysis

In this case, the Board notes that the veteran's service-
connected disabilities include those that are of a common 
etiology or affect a similar bodily system.  Specifically, as 
a result of a motor vehicle accident during service, he is 
service connected for a splenectomy, residuals of a fracture 
of the left hip with arthritis, residuals of a fracture of 
the right tibia and fibula and right-sided arthritis, 
residuals of a left tibia ankle injury, residuals of an 
injury to the left upper arm, residuals of an injury to the 
left middle finger, and residuals of a fracture of the left 
5th-9th ribs.  His combined evaluation is 80 percent.  
Therefore, he meets the schedular criteria for a total rating 
based on individual unemployability.  38 C.F.R. § 4.16 (a).  
In August 1999, Dr. H. B. stated that the veteran was 100 
percent disabled for purposes of meaningful employment as a 
result of multiple disabilities.  The January 2000 examiner 
stated that the veteran's overall body status would probably 
not permit him to do general manual labor as he had done in 
the past, and that loss of dexterity and sensation in his 
hand might make it difficult to perform clerical duties.  The 
January 2003 VA examiner noted that the veteran's service-
connected disabilities, and specifically stated that the 
veteran was unable to maintain gainful employment.  

To the extent that the January 2000 VA addendum states that 
dysthymic disorder did not preclude the veteran from gainful 
employment, we agree.  However, such opinion does not impact 
the Board's decision in this matter as it addresses only one 
of the veteran's service-connected disabilities.  

The Board finds that the record sufficiently establishes that 
the veteran's unemployability status is due to his service-
connected disabilities in accordance with 38 C.F.R. § 4.16.  
Consequently, the claim of entitlement to TDIU is granted.  




ORDER

A total rating for compensation on the basis of 
unemployability is granted, subject to regulations 
controlling the payment of monetary benefits.  


REMAND

In September 2002, the veteran filed a notice of disagreement 
with respect to the June 2002 rating decision, which denied 
an evaluation in excess of 30 percent for dysthymic disorder.  
The RO has not issued a statement of the case in response to 
the notice of disagreement, and this issue must be remanded 
to the RO for the issuance of such a statement of the case.  
38 U.S.C.A. § 7105(West 1991); see Manlincon v. West, 12 Vet. 
App. 238 (1999); Tablazon v. Brown, 8 Vet. App. 359, 361 
(1995) (the filing of a notice of disagreement initiates the 
appellate process) see also Ledford v. West, 136 F.3d 776 
(Fed. Cir 1998); Collaro v. West, 136 F.3d 1304 (Fed. Cir. 
1998); Buckley v. West, 12 Vet. App. 76 (1998).

Accordingly, this matter is remanded for the following:

The RO should issue a statement of the 
case on the issue of entitlement to an 
evaluation in excess of 30 percent for 
dysthymic disorder.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

